Name: Commission Regulation (EC) No 370/2001 of 23 February 2001 repealing Regulation (EC) No 273/98 opening and providing for the administration of Community tariff quotas and tariff ceilings and establishing a Community surveillance of reference quantities for certain products originating in the Former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  international trade;  Europe
 Date Published: nan

 Avis juridique important|32001R0370Commission Regulation (EC) No 370/2001 of 23 February 2001 repealing Regulation (EC) No 273/98 opening and providing for the administration of Community tariff quotas and tariff ceilings and establishing a Community surveillance of reference quantities for certain products originating in the Former Yugoslav Republic of Macedonia Official Journal L 055 , 24/02/2001 P. 0043 - 0043Commission Regulation (EC) No 370/2001of 23 February 2001repealing Regulation (EC) No 273/98 opening and providing for the administration of Community tariff quotas and tariff ceilings and establishing a Community surveillance of reference quantities for certain products originating in the Former Yugoslav Republic of MacedoniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 77/98 of 9 January 1998 on certain procedures for applying the Cooperation Agreement between the European Community and the Former Yugoslav Republic of Macedonia(1), and in particular Article 2 thereof,Whereas:(1) Council Decision 2000/778/EC of 20 November 2000 on the conclusion of an Exchange of Letters between the European Community and the Former Yugoslav Republic of Macedonia concernaing the suspension of Title II on trade and trade-related provisions of the Cooperation Agreement between the European Community and the Former Yugoslav Republic of Macedonia(2) applies from 1 December 2000.(2) The text of the Exchange of Letters stipulates that Council Regulation (EC) No 2007/2000(3) introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, as amended by Regulation (EC) No 2563/2000(4), regulates as from the date of application of the latter Regulation the trade regime between the European Community and the Former Yugoslav Republic of Macedonia.(3) Commission Regulation (EC) No 273/98 of 2 February 1998 opening and providing for the administration of Community tariff quotas and tariff ceilings and establishing a Community surveillance of reference quantities for certain products originating in the Former Yugoslav Republic of Macedonia(5) embodies implementing provisions for tariff concessions provided for in the aforesaid Title II of the Cooperation Agreement, and should be repealed from 1 December 2000.(4) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 273/98 is hereby repealed.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 December 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 February 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 8, 14.1.1998, p. 1.(2) OJ L 309, 9.12.2000, p. 29.(3) OJ L 240, 23.9.2000, p. 1.(4) OJ L 295, 23.11.2000, p. 1.(5) OJ L 27, 3.2.1998, p. 6.